

Exhibit 10.2


CHARTER FOR THE COMPENSATION COMMITTEE
OF THE BOARD OF DIRECTORS
OF
PATIENTS & PHYSICIANS, INC.


Adopted July 31, 2006


1.
PURPOSE:

 
The purpose of the Compensation Committee (the “Committee”) established pursuant
to this charter is to review and make recommendations to the Board of Directors
(the “Board”) regarding all forms of compensation to be provided to the
executive officers and directors of Patients & Physicians, Inc. and its
subsidiaries (the “Company”), including stock compensation and loans, and all
bonus and stock compensation to all employees.


The Committee has the authority to undertake the specific duties and
responsibilities listed below and will have the authority to undertake such
other specific duties as the Board from time to time prescribes.


2.
MEMBERSHIP AND ORGANIZATION:

 
Composition. The Committee shall consist of at least three (3) members of the
Board, all of whom shall be independent directors, in accordance with the rules
of the NASDAQ Stock Market, Inc. Marketplace Rules. The Board may designate one
member of the Committee as its Chairperson. The members of the Committee will be
appointed by a majority of the Board. No member of the Committee shall be
removed, except by a majority vote of the directors then in office.


Meetings. It is anticipated that the Committee will meet at least two times each
year. However, the Committee may establish its own schedule, which it will
provide to the Board in advance.


At a minimum of one of such meetings annually, the Committee will consider stock
plans, performance goals and incentive awards, and the overall coverage and
composition of the compensation package.


The Committee will maintain written minutes of its meetings, which minutes will
be filed with the minutes of the meetings of the Board.


3.
RESPONSIBILITIES AND DUTIES:

 
The responsibilities and duties of the Committee shall include:
 
 

--------------------------------------------------------------------------------

 


1.           Reviewing and making recommendations to the Board regarding the
compensation policy for executive officers of and directors of the Company, and
such other officers of the Company as directed by the Board;
 
2.           Reviewing and making recommendations to the Board regarding all
forms of compensation (including all “plan” compensation, as such term is
defined in Item 402(a)(7) of Regulation S-K promulgated by the Securities and
Exchange Commission, and all non-plan compensation) to be provided to the
executive officers of the Company;
 
3.           Reviewing and making recommendations to the Board regarding general
compensation goals and guidelines for the Company’s employees and the criteria
by which bonuses to the Company’s employees are determined;
 
4.           Acting as Administrator of any Stock Option Plan and administering,
within the authority delegated by the Board, any Employee Stock Purchase Plan
adopted by the Company. In its administration of the plans, the Committee may,
pursuant to authority delegated by the Board, grant stock options or stock
purchase rights to individuals eligible for such grants and amend such stock
options or stock purchase rights. The Committee shall also make recommendations
to the Board with respect to amendments to the plans and changes in the number
of shares reserved for issuance hereunder;
 
5.           Reviewing and making recommendations to the Board regarding other
plans that are proposed for adoption or adopted by the Company for the provision
of compensation to employees of, directors of and consultants to the Company;
 
6.           Preparing a report (to be included in the Company’s proxy
statement) which describes: (a) the criteria on which compensation paid to the
Chief Executive Officer for the last completed fiscal year is based; (b) the
relationship of such compensation to the Company’s performance; and (c) the
Committee’s executive compensation policies applicable to executive officers;
and
 
7.           Authorizing the repurchase of shares from terminated employees
pursuant to applicable law.
 
4.
REPORTS:

 
The Committee will provide written reports to the Board of the Company regarding
recommendations of the Committee submitted to the Board for action, and copies
of the written minutes of its meetings.


5.
EVALUATION OF COMMITTEE PERFORMANCE

 
The Committee shall on an annual basis, evaluate its performance under this
Charter. The Committee shall address all matters that the Committee considers
relevant to its performance. The Committee shall deliver a report setting forth
the results of its evaluation, including any recommended amendments to this
Charter and any recommended changes to the Company of the Board’s policies or
procedures.
 
2

--------------------------------------------------------------------------------

 


6.
COMMITTEE RESOURCES

 
The Committee shall have the authority to obtain advice and seek assistance from
internal and external legal, accounting and other advisors. The Committee shall
have sole authority to retain and terminate any compensation consultant to be
used to evaluate director or officer compensation, including sole authority to
approve the consulting firm’s fee and retention terms.
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 